956 F.2d 1172
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Felimon P. DUREZA, Petitioner-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 91-7095.
United States Court of Appeals, Federal Circuit.
Feb. 10, 1992.

Before PAULINE NEWMAN, Circuit Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
DECISION
PER CURIAM.


1
Mr. Dureza appeals from a decision of the United States Court of Veterans Appeals (CVA), which dismissed his appeal for lack of jurisdiction.   We affirm the decision of the CVA.

DISCUSSION

2
Mr. Dureza filed a notice of appeal with the CVA without indicating the date of the decision from which he appealed.   The CVA then directed him to file a copy of the BVA decision from which he appealed and upon his failure to do so, he was ordered to show cause why his appeal should not be dismissed for failure to exhaust his administrative remedy.   Mr. Dureza failed to comply;  instead he requested the CVA to submit his case to this court.


3
The record contains an affidavit, which is not disputed by Mr. Dureza.   The affidavit states that a review of the files of the BVA shows that no decision had been rendered by the BVA in Mr. Dureza's case.


4
The CVA has exclusive jurisdiction to review decisions of the BVA, 38 U.S.C. § 7252(a), but until Mr. Dureza exhausted his administrative remedy by obtaining a decision of the BVA there was nothing for the CVA to review.   His attempted appeal was properly dismissed for lack of jurisdiction.